Case 1:21-cv-01124-LJL-SDA Document 125 Filed 07/21/21 Page 1 of 3




                                   MEMORANDUM ENDORSED. Plaintiff may file its
                                   summary judgment motion on or before August 1,
                                   2021. Plaintiff is granted leave to file a renewed motion
                                   for preliminary injunction anytime on or after the date
                                   its motion for summary judgment is filed. SO
                                   ORDERED. 7/21/2021
Case 1:21-cv-01124-LJL-SDA Document 125 Filed 07/21/21 Page 2 of 3
Case 1:21-cv-01124-LJL-SDA Document 125 Filed 07/21/21 Page 3 of 3
